Citation Nr: 1019607	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-38 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for acromioclavicular joint osteoarthritis with 
recurrent dislocations of the right shoulder from March 14, 
2005 to April 27, 2006, and after July 1, 2006, under the 
schedular criteria.

2.  Entitlement to an extraschedular rating for 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to 
May 1978, October 2001 to May 2002, and August 2002 to July 
2003.  With his National Guard service, he had 26 years of 
total service for retired pay.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for residuals, right shoulder injury.  A July 2006 
decision review officer (DRO) decision granted the Veteran 
service connection for acromioclavicular joint osteoarthritis 
with recurrent dislocations, right shoulder (dominant) with a 
20 percent evaluation effective from March 14, 2005 to April 
27, 2006, a 100 percent evaluation effective from April 28, 
2006 to June 30, 2006, and a 20 percent evaluation from July 
1, 2006.

This issue has been re-characterized to comport to the 
evidence of record.  The Veteran was granted a 100 percent 
rating from April 28, 2006 to June 30, 2006; therefore, since 
the Veteran was granted the full benefit he sought during 
this period of time, his claim for a higher initial rating 
for his right shoulder disability, from April 28, 2006 to 
June 30, 2006, is not on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in September 2009.  A transcript 
of the hearing is of record.  This matter was previously 
before the Board in November 2009.  At that time, a remand 
was ordered to accomplish additional development.

The Board notes that additional VA treatment records have 
been added to the claims file for consideration in this 
appeal along with the signed waiver of preliminary RO review 
in accordance with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a scar 
and neurologic abnormalities of the right arm and hand have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an extraschedular rating for 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 14, 2005 to April 27, 2006, and from July 1, 
2006 to October 18, 2009, the Veteran's service-connected 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder was manifested by malunion 
of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.

2.  From October 19, 2009, the Veteran's service-connected 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder is manifested by 
limitation of arm motion midway between the side and shoulder 
level.

3.  The Veteran's service-connected acromioclavicular joint 
osteoarthritis with recurrent dislocations of the right 
shoulder has not been manifested by ankylosis of the 
scapulohumeral articulation, malunion of the humerus with 
marked deformity, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, loss of the head of the 
humerus (flail shoulder), or frequent episodes of dislocation 
of the scapulohumeral joint with guarding of all arm 
movements.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's service-connected acromioclavicular joint 
osteoarthritis with recurrent dislocations of the right 
shoulder have not been met for the period from March 14, 2005 
to April 27, 2006, and from July 1, 2006 to October 18, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.171a, Diagnostic Codes 5010, 5200, 5201, 
5202, 5203 (2009).

2.  The criteria for an evaluation of 30 percent (but no 
higher) for the Veteran's service-connected acromioclavicular 
joint osteoarthritis with recurrent dislocations of the right 
shoulder have been met for the period from October 19, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.171a, Diagnostic Codes 5010, 5200, 5201, 
5202, 5203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
additional information regarding disability ratings and 
effective dates in March 2006 and April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His 
claim was readjudicated in July 2006 via a RO rating 
decision, as well as subsequent supplemental statements of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).  In any event, where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or address prejudice from absent VCAA notice.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning initial ratings.  Consequently, Vasquez-Flores 
is inapplicable.  Furthermore, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in 
Vazquez-Flores, which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and private treatment 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in May 2007 and January 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
are thorough and contain sufficient detail so that the 
Board's evaluation of the right shoulder is a fully informed 
one.  Thus, the Board finds that further examination is not 
necessary.

The Board finds there was substantial compliance with its 
November 2009 remand instructions, which pertained to the 
current severity of the Veteran's right shoulder disability.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding 
that only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance); see also Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In 
this regard, an additional VA medical examination was 
administered in January 2010, and the report contained 
sufficient detail.  Therefore, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.




Increased Rating

The Veteran contends that the severity of his service-
connected right shoulder disability warrants a higher 
disability rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.
 
The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's right shoulder disability has been rated 20 
percent disabling under Diagnostic Code 5010-5202, for 
arthritis and impairment of the humerus.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27.  
The Board will also consider Diagnostic Codes 5200, 5201, and 
5203, for ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm, and impairment of the 
clavicle or scapula.

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, x- ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  Id. at Note 
1.

Initially, the Board notes that the evidence of record 
reflects that the Veteran is right handed; thus, his right 
shoulder disability is rated as a major joint.  It is 
observed that full shoulder forward flexion and abduction is 
to 180 degrees; full rotation is to 90 degrees externally and 
to 90 degrees internally.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5200 (major arm), a 30 percent 
evaluation is warranted for favorable ankylosis of the 
scapulohumeral articulation with abduction to 60 degrees.  A 
40 percent evaluation is warranted for intermediate ankylosis 
between favorable and unfavorable.  A 50 percent evaluation 
is warranted for unfavorable ankylosis with abduction limited 
to 25 degrees from the side.

Under Diagnostic Code 5201 (major arm), a 20 percent 
evaluation is warranted for limitation of motion at shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion midway between the side and shoulder level.  A 40 
percent evaluation is warranted for limitation of the arm to 
25 degrees from the side.

Under Diagnostic Code 5202 (major arm), a 20 percent 
evaluation is warranted for malunion of the humerus with 
moderate deformity or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level.  A 30 percent evaluation 
is warranted for malunion of the humerus with marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 50 percent evaluation is warranted for fibrous 
union of the humerus, and a 60 percent evaluation is 
warranted for nonunion (false flail joint) of the humerus.  
Loss of the head of the humerus (flail shoulder) warrants an 
80 percent rating.

Under Diagnostic Code 5203, a 20 percent evaluation is the 
highest available rating under this code, which is for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected right shoulder disability 
warrants a higher disability rating.  The Veteran's 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5202.  Historically, 
service connection was granted in July 2006.  The Veteran was 
assigned a 20 percent disability rating effective from March 
14, 2005 to April 27, 2006; a 100 percent disability rating 
effective from April 28, 2006 to June 30, 2006; and a 20 
percent disability rating from July 1, 2006.

VA treatment records reflect the Veteran's ongoing complaints 
of and treatment for his right shoulder disability.  A 
treatment record from April 2005 states that the Veteran had 
complaints of right shoulder pain.  During the visit, the 
Veteran reported that he originally injured his right 
shoulder in 1978 by dislocating it, that he had had problems 
with shoulder pain on and off since 1978, and that his 
shoulder was dislocated again approximately three weeks prior 
to the visit.  The Veteran reported some tingling in his hand 
off and on, and a constant pain in his shoulder.  Examination 
of the Veteran revealed pain with extension and abduction 
beyond 90 degrees.  An April 2005 x-ray report documented 
that the Veteran's right shoulder had limited rotation, no 
fractures or dislocations, joint spaces were maintained, and 
no current signs of dislocation.  

An MRI report from May 2005 documented a longitudinal tear 
near the distal end of the supraspinatus tendon, cystic 
changes within the intertrochanteric region of the humerus, 
chronic inflammatory changes of the long head of the biceps 
tendon, and possible impingement syndrome.  During a May 2005 
physical medicine and rehabilitation (PM&R) consultation, the 
Veteran reported multiple dislocations since 1978, that he 
experienced pain for two and a half months, that his right 
shoulder currently popped constantly, and that his pain 
increased with overhead activity of picking something up.  
The Veteran's test results for active range of motion of his 
right shoulder were: forward flexion to 65 degrees with pain, 
abduction to 30 degrees with pain, external rotation to 45 
degrees with pain, internal rotation to L5/S1, and extension 
to 35 degrees.  The licensed physical therapist assessed the 
Veteran with a rotator cuff tear and impingement.  An 
orthopedic consultation from October 2005 documents that the 
Veteran's test results for range of motion of his right 
shoulder were: active forward flexion to 120 degrees, 
external rotation to 60 degrees, internal rotation to the L5 
level, and extension to 50 degrees.  

On April 28, 2006, the Veteran underwent right shoulder 
surgery, which included shoulder arthroscopy followed by an 
open distal clavicle resection with subacromial decompression 
and repair of a partial thickness rotator cuff tear.  In July 
2006, the Veteran's test results for range of motion of his 
right shoulder were: forward flexion to 160 degrees, 
abduction to 150 degrees, external rotation to 50 degrees, 
internal rotation to 40 degrees, and extension to 50 degrees.  
The clinician noted loud crepitus in the shoulder motions, 
with the Veteran relating pain and fear of dislocation with 
further motions.

In May 2007, the Veteran was afforded a medical examination 
in connection with his right shoulder disability.  During the 
examination, the Veteran complained of numbness in his right 
hand and weakness in the right arm.  The Veteran reported 
that his right shoulder was painful, popped, ached, and felt 
like it comes out of the joint.  He particularly reported 
experiencing pain with overhead activities.  The Veteran 
denied using any assistive devices or braces, and stated that 
there were no adequate braces for the shoulder.  The Veteran 
reported currently working at painting and doing odd jobs, as 
he was unemployed.  The Veteran's activities of daily living 
were affected, given that overhead activities were difficult 
and he had a feeling of subluxation of the joint when he used 
it for lifting.  Physical examination of the Veteran revealed 
a well-healed surgical scar from an open distal clavicle 
resection with an acromioplasty.  The Veteran's test results 
for range of motion of his right shoulder were: forward 
flexion to 180 degrees, abduction to 110 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
The Veteran had some slight posterior instability, a positive 
apprehension sign, and increased pain with repetitive use, 
but no further loss of motion.  The examiner reported no 
flare-ups, and no effect of incoordination, fatigue, 
weakness, or lack of endurance on the Veteran's shoulder 
joint function.  The examiner further noted that the Veteran 
continued to experience pain.  The examiner diagnosed the 
Veteran with right shoulder posterior instability, status 
post open distal clavicle resection with acromioplasty and 
cuff repair.

During the September 2009 Board hearing, the Veteran 
testified that his right shoulder disability severely limited 
his activities of daily living.  The Veteran reported that 
his disability has affected his employment; specifically, 
that he had been denied several jobs because potential 
employers consider his disability a "liability."  During 
the hearing, the Veteran stated that his right shoulder 
disability causes limited range of motion, and demonstrated 
how high he can raise his arm before it hurts, which was 
almost to shoulder level.  The Veteran testified that he has 
experienced one dislocation since his April 2006 surgery, 
that his right shoulder has gotten continually worse since 
the dislocation, and that his disability had increased in 
severity during the past year.

A VA treatment record from October 19, 2009 documents that he 
had complaints of right shoulder pain.  The Veteran reported 
experiencing increased difficulty elevating his shoulder due 
to pain, a significant amount of pain in all rotation 
movements, and a generalized weakness of the right upper 
extremity.  During the visit, the Veteran reported that he 
was laid off from his job as a gas pump operator in the gas 
and oil field, which required him to use a significant amount 
of physical activity.  The physician noted that the Veteran 
was not moving his shoulder beyond 30 to 40 degrees of 
abduction, and the Veteran reported severe pain even on 
minimal rotation.  The physician documented that the Veteran 
was to start nonsteroidal anti-inflammatory drugs (NSAIDs) 
and bio freeze, and was to be referred to physical therapy.

Per the Board's November 2009 remand instructions, the 
Veteran was afforded a subsequent VA examination in January 
2010.  During the examination, the Veteran reported constant 
right shoulder pain, and particularly with overhead 
activities or attempts at overhead activities.  The Veteran 
denied experiencing periods of flare-ups.  He also denied 
utilizing any assistive device or brace during the 
examination.  He reported having received physical therapy 
and treatment with oral medications, as well as with topical 
analgesics, all without relief.  The Veteran reported 
retiring from the military after 27 years of service.  He 
further reported that he worked in the oil fields as a well 
tester, but that he retired from that position voluntarily 
(not secondary to his shoulder).  The examiner noted that the 
Veteran's activities of daily living are affected in that 
overhead activities were extremely painful for his shoulder.  
The Veteran also reported limited range of motion due to 
pain.  Physical examination of the Veteran's right shoulder 
revealed atrophy of the anterior right deltoid, and 
tenderness in the bicipital groove.  The Veteran had a 
positive drop-arm test and signs of impingement.  The 
Veteran's test results for range of motion of his right 
shoulder were: forward flexion to 85 degrees, and to 60 
degrees with repetitive motion secondary to pain; abduction 
to 70 degrees, and to 45 degrees with repetitive motion 
secondary to pain; external rotation to 70 degrees, and to 65 
degrees with repetitive motion; and internal rotation was 
unable to be accomplished due to pain.  There were no 
additional limitations following repetitive use other than 
increased pain with further loss of motion (as stated above).  
The Veteran denied flare-ups.  The examiner found no effect 
of incoordination, fatigue, weakness, or lack of endurance on 
the Veteran's joint function.  The examiner diagnosed the 
Veteran with right shoulder impingement syndrome, right 
shoulder rotator cuff weakness, right biceps tendonitis, 
limited range of motion, and right anterior deltoid muscle 
atrophy.  The examiner opined that the Veteran's right 
shoulder disability would prevent the Veteran from being able 
to perform any manual type labor job, particularly if the job 
required any overhead activities.

The Veteran underwent an MRI of his right shoulder in April 
2010.  The MRI report documented a partial, articular sided 
tear supraspinatus and conjoined tendon, and a tear involving 
superior aspect of the subscapularis with medial subluxation 
biceps tendon.  The clinician stated that there was question 
as to whether there was an interstitial tear within the 
biceps tendon, given the fluid signal centrally within the 
tendon on the axial images.

The Veteran has submitted multiple statements regarding the 
contention that the severity of his right shoulder disability 
warrants a higher disability rating, as well as how the 
disability affects his employability.

Analysis

Initially, the Board notes that impairment of the Veteran's 
employability due to his service-connected acromioclavicular 
joint osteoarthritis with recurrent dislocations of the right 
shoulder has been raised by the record.  In this regard, the 
Board notes that it has directed the AMC/RO (discussed within 
the Remand section) to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation for 
the Veteran's service-connected right shoulder disability.  
Therefore, the Board's current analysis only considers the 
Veteran's disability under the schedular criteria.   See 38 
U.S.C.A. 
§ 1155 (Disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity).

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected right shoulder 
disability is more severe than the assigned disability rating 
reflects.  There is no doubt that the Veteran's right 
shoulder disability results in impairment, and his complaints 
of pain are credible and fully supported by the medical 
evidence.  Nevertheless, medical evidence generally is 
required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay assertions may serve to 
support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board 
has considered the Veteran's contentions carefully.  In this 
case, competent medical evidence offering detailed medical 
findings and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the Veteran's service-connected right shoulder 
disability.

A review of the evidence reflects that the Veteran's right 
shoulder disability does not exceed the criteria for a 20 
percent rating under the applicable criteria from March 14, 
2005 to April 27, 2006 and from July 1, 2006 to October 18, 
2009, but that from October 19, 2009, a 30 percent rating 
(but no higher) is warranted under Diagnostic Code 5201.  Due 
to the staged ratings throughout the period on appeal, the 
Board must consider different criteria according to the 
rating assigned to each period of time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has considered rating the Veteran's right shoulder 
disability under other Diagnostic Codes in order to provide 
the Veteran with the most beneficial rating; however, the 
Board finds that the Veteran's right shoulder disability is 
rated most appropriately under Diagnostic Codes 5201 and 
5202.  In this regard, the Board notes that the highest 
assignable rating under Diagnostic Code 5203 is 20 percent 
for impairment of the clavicle or scapula; therefore, 
Diagnostic Code 5203 is not applicable.  The Board has also 
considered Diagnostic Codes 5200 for ankylosis of the 
scapulohumeral articulation.  However, as shown above, the 
objective medical evidence does not demonstrate ankylosis.

The Board notes that the medical evidence on file does not 
demonstrate that the Veteran would warrant a higher rating 
under Diagnostic Code 5202.  The Veteran's right shoulder 
disability has not at any time shown manifestations such as 
malunion of the humerus with marked deformity, fibrous union 
of the humerus, nonunion (false flail joint) of the humerus, 
or loss of the head of the humerus (flail shoulder).  The 
Board notes that while the evidence suggests that the Veteran 
has experienced dislocation of his shoulder joint, his 
disability has not been manifested by frequent episodes of 
dislocation of the scapulohumeral joint with guarding of all 
arm movements.  In this regard, an April 2005 x-ray report 
documented that the Veteran's right shoulder did not evidence 
current signs of dislocation, and the Veteran testified in 
September 2009 that he had experienced only one dislocation 
since his April 2006 surgery.

In considering the period from March 14, 2005 to April 27, 
2006 and from July 1, 2006 to October 18, 2009, the Board has 
determined that the Veteran was not entitled to more than a 
20 percent disability rating under Diagnostic Code 5201, for 
limitation of motion of the arm.  The Board notes that in May 
2005 the Veteran had forward flexion to 65 degrees with pain 
and abduction to 30 degrees with pain.  However, in April 
2005 he had abduction beyond 90 degrees; in October 2005 he 
had active forward flexion to 120 degrees; in July 2006 he 
had forward flexion to 160 degrees and abduction to 150 
degrees.  Moreover, in May 2007 he had forward flexion to 180 
degrees and abduction to 110 degrees, with no additional loss 
of range of motion due to fatigue, weakness, or lack of 
endurance.  As discussed above, there are numerous medical 
reports of record with somewhat varying accounts of the range 
of motion of the Veteran's right shoulder, but the totality 
of the medical evidence suggests that the Veteran's right 
shoulder was not limited to midway between the side and 
shoulder level or to 25 degrees from the side.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

Given this overall disability picture, the Board finds that 
the Veteran's symptoms more nearly approximated a 20 percent 
disability rating from March 14, 2005 to April 27, 2006 and 
from July 1, 2006 to October 18, 2009.

In sum, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to a 
disability rating in excess of 20 percent for 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder from March 14, 2005 to 
April 27, 2006 and from July 1, 2006 to October 18, 2009.

In considering the period from October 19, 2009, the Board 
finds that the record satisfactorily indicates that the 
Veteran's overall right shoulder disability symptomatology 
reported in the medical evidence is essentially consistent 
with the criteria listed for a 30 percent rating.

The Board finds that the competent evidence shows that the 
Veteran had limitation of arm motion midway between the side 
and shoulder level.  In this regard, a VA treatment record 
from October 19, 2009 documents that the Veteran had 30 to 40 
degrees of abduction.  In addition, during the January 2010 
VA examination, the Veteran had forward flexion to 60 degrees 
and abduction to 45 degrees when taking into account pain.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence supports the Veteran's 
entitlement to a disability rating of 30 percent (but no 
higher) for acromioclavicular joint osteoarthritis with 
recurrent dislocations of the right shoulder; therefore, the 
claim for an increased rating is granted to that extent.  

The Board also has considered the applicability of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; however, there is no objective 
evidence which would warrant a rating greater than 
30 percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that, in reporting the range of motion study 
results, the January 2010 examiner took into account painful 
motion, and the examiner also found no effect of 
incoordination, fatigue, weakness, or lack of endurance on 
the Veteran's joint function.  As such, based on these 
objective findings, the Veteran's disability does not meet 
the criteria for a rating greater than 30 percent under 
Diagnostic Code 5201.

Under the circumstances, the Board finds that a 30 percent 
disability rating is warranted from October 19, 2009.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board ultimately finds that the Veteran's right shoulder 
disability does not result in a disability picture which more 
nearly approximates the criteria for a rating higher than 30 
percent.  As such, a rating in excess of 30 percent for 
service-connected acromioclavicular joint osteoarthritis with 
recurrent dislocations of the right shoulder is not 
warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating higher than 30 percent from October 19, 
2009.  The Veteran may always initiate a claim for an 
increased rating in the future if there is an increase in the 
severity of his right shoulder disability.


ORDER

The appeal is denied in part and granted in part (subject to 
laws and regulations applicable to payment of VA monetary 
benefits) as follows:

Entitlement to a disability rating greater than 20 percent 
for acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder for the period from March 
14, 2005 to April 27, 2006 and from July 1, 2006 to October 
18, 2009 is denied.  

Entitlement to a 30 percent disabling rating (but no higher) 
is granted for acromioclavicular joint osteoarthritis with 
recurrent dislocations of the right shoulder, effective from 
October 19, 2009.  


REMAND

Extraschedular Rating

Although the Board has considered the Veteran's claim for 
entitlement to an increased schedular rating for 
acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board must 
consider the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, whether or not 
the Veteran raised them, including § 3.321(b)(1), which 
governs extraschedular ratings.  In the instant case, the 
Board finds that the evidence of record may suggest such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the Veteran testified during the September 
2009 Board hearing that his right shoulder disability affects 
his employability.  In addition, the clinician from the 
January 2010 VA examination opined that the Veteran's right 
shoulder disability would prevent him from being able to 
perform any manual type labor job (his usual form of 
employment), particularly if the job required any overhead 
activities.  The Board finds that the Veteran's service-
connected right shoulder disability affects his employability 
in ways not contemplated by the ratings schedule.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008) (citing VAOPGCPREC 6-
96 (Aug. 16, 1996)).  In light of the above, and given that 
the Veteran's service-connected right shoulder disability 
presumably interferes with his employment, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009). 

TDIU

Per the Board's November 2009 remand instructions, the AMC/RO 
was to develop and formally adjudicate the Veteran's TDIU 
claim.  This does not appear to have been accomplished.  
Thus, the question remains as to whether the Veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage") consistent with his education and occupational 
experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must ensure compliance with 
the provisions of 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159.

a)  The AMC/RO should provide the 
Veteran written notification specific 
to the claim for an extraschedular 
rating for service-connected 
acromioclavicular joint osteoarthritis 
with recurrent dislocations of the 
right shoulder under 38 C.F.R. § 
3.321(b)(1).

b)  The AMC/RO should provide the 
Veteran written notification specific 
to the claim of entitlement to a TDIU.

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of an 
extraschedular evaluation for the 
Veteran's service-connected right shoulder 
disability.  See 38 C.F.R. 
§ 3.321(b).

3.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the expanded record 
and determine whether an extraschedular 
rating is warranted for the Veteran's 
right shoulder disability.  The AMC/RO 
should also formally adjudicate the TDIU 
claim.  If any benefit sought on appeal 
remains denied, then all appropriate 
appellate procedures should be followed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


